Citation Nr: 1042408	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to September 
1973.  He died in March 2008, and the Appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim.

In December 2009, the Board remanded the claim to comply with the 
Appellant's request for a hearing in conjunction with this claim.  
Such a hearing was scheduled for March 2010, but the Appellant 
failed to appear for this hearing.  Accordingly, her hearing 
request is deemed withdrawn.  38 U.S.C.A. § 20.704(d) (2010).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran died in March 2008.  His death certificate lists 
his immediate cause of death as due to multi-organ system 
failure, with sepsis and possible seepage of gastric content into 
abdomen as underlying cause of death.  Other significant 
conditions listed as contributing to death, but not resulting in 
the underlying cause, include cardiovascular heart disease (CAD), 
hypertension (HPTN), and type II diabetes mellitus.

3.  At the time of his death, the Veteran was service-connected 
for dementia, not otherwise specified (NOS), and status-post 
right wrist fracture with degenerative changes.

4.  Although the Veteran died while undergoing VA medical 
treatment, the preponderance of the competent medical and other 
evidence of record is against a finding that his death was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Appellant was sent pre-adjudication 
notice via a letter dated in October 2008, which is clearly prior 
to the January 2009 rating decision that is the subject of this 
appeal.  She was also sent additional notification via a February 
2009 letter, followed by readjudication of the appeal by an July 
2009 Statement of the Case which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  

Taken together, the aforementioned VCAA letters informed the 
Appellant of what was necessary to substantiate her current 
appellate claim, what information and evidence she must submit, 
what information and evidence will be obtained by VA, and the 
need for the Appellant to advise VA of or to submit any evidence 
in her possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the Appellant was apprised of the requisite information 
regarding disability rating(s) and effective date(s) mandated by 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Appellant was 
notified and aware of the evidence needed to substantiate her 
claim and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various records were obtained and considered in conjunction with 
this claim, include VA medical records pertaining to the 
circumstances of the Veteran's death.  The Appellant has had the 
opportunity to present evidence and argument in support of her 
claim, and nothing indicates she has identified the existence of 
any relevant evidence that has not been obtained or requested.  
Moreover, a competent medical opinion was promulgated in December 
2008 by a VA clinician to address the Appellant's contentions.  
As this opinion was based upon an accurate understanding of the 
Veteran's medical history based upon review of his VA claims 
folder, the Board finds it is supported by an adequate 
foundation.  No competent medical evidence is of record which 
specifically refutes the findings of this VA medical opinion, and 
no prejudice has been demonstrated therein.  Accordingly, the 
Board finds that this VA medical opinion is adequate for 
resolution of this case.  Consequently, the Board finds that the 
duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Under the current provisions of 38 U.S.C.A. § 1151 compensation 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability or 
death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee 
or in a Department facility as defined in 
section 1701(3)(A) of this title, and the 
proximate cause of the disability or death 
was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training was 
the cause of such disability; and (3) that there was an element 
of fault on the part of VA in providing the treatment, 
hospitalization, surgery, etc., or that the disability resulted 
from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown that 
the hospital care, medical or surgical 
treatment, or examination caused the 
veteran's additional disability or death 
(as explained in paragraph (c) of this 
section); and (i) VA failed to exercise the 
degree of care that would be expected of a 
reasonable health care provider . . . . 

38 C.F.R. § 3.361(d).

Analysis

In this case, for the reasons stated below, the Board finds that 
the preponderance of the evidence is against the Appellant's 
appeal, and it must be denied.

By way of background, the Board notes that the Veteran died in 
March 2008.  His death certificate lists his immediate cause of 
death as due to multi-organ system failure, with sepsis and 
possible seepage of gastric content into abdomen as underlying 
cause of death.  Other significant conditions listed as 
contributing to death, but not resulting in the underlying cause, 
include CAD, HPTN, and type II diabetes mellitus.  At the time of 
his death, the Veteran was service-connected for dementia, NOS, 
and status-post right wrist fracture with degenerative changes.  
Therefore, his service-connected disabilities are not listed as 
causing or materially contributing to his cause of death.  
Moreover, nothing in the record indicates that the disabilities 
identified as the cause of his death were incurred or otherwise 
the result of active service.  Consequently, there appears to be 
no basis for an award of service connection for the cause of the 
Veteran's death pursuant to 38 U.S.C.A. §1312 and 38 C.F.R. § 
3.312, nor does the Appellant contend otherwise.  Rather, as 
indicated above, she has contended that negligence on the part of 
VA medical care providers, particularly in regard to the 
placement of a PEG tube, caused or materially contributed to his 
death.

The Board acknowledges that the Veteran died while undergoing VA 
medical treatment.  Further, the record confirms a PEG tube was 
inserted in 2008.  

Despite the foregoing, the Board finds that the preponderance of 
the competent medical and other evidence of record is against a 
finding the Veteran's death was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, medical 
or surgical treatment, or examination; or an event not reasonably 
foreseeable.  The Board observes that no competent medical 
opinion is of record which supports such a finding.  Although the 
Board does not dispute the sincerity of the Appellant's 
contentions, the effect of the medical treatment the Veteran 
received from VA, including the PEG tube placement, requires 
competent medical evidence in order to determine whether there 
was negligence or some other degree of fault therein.  In other 
words, such a relationship is of the type that competent medical 
evidence is required, and nothing in the record indicates the 
Appellant has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 38 
C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this case, the only competent medical opinion to address the 
Appellant's contentions is that of the December 2008 VA medical 
opinion.  The clinician who promulgated this opinion acknowledged 
that it was quite likely that the PEG tube did contribute to or 
caused an infection and this could well have been the cause of 
the Veteran's death and sepsis.  However, there was no evidence 
that there was any carelessness, negligence, lack of proper 
skill, error in judgment or similar finding of fault on the part 
of VA.  The clinician further stated that this was a complication 
of this type of procedure, well known, although unusual and 
unfortunate; i.e., since it was a known complication, it cannot 
be an event not reasonably foreseeable.  Nevertheless, negligence 
did not come into play from what the clinician could see.








	(CONTINUED ON NEXT PAGE)





For these reasons, the Board must find that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. 
§ 1151 for the cause of the Veteran's death.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Therefore, even though the Board is 
sympathetic to the Appellant's claim, it must be denied. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


